COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-13-00364-CV


In re Taylor Morrison of Texas, Inc.        §    Original Proceeding
d/b/a Morrison Homes
                                            §    From the 153rd District Court

                                            §    of Tarrant County (153-223751-07)

                                            §    February 6, 2014

                                            §    Opinion by Justice Gabriel



                                    JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

Taylor Morrison of Texas, Inc. d/b/a Morrison Homes. We conditionally grant

relator’s petition. Writ will issue only if the trial court fails to vacate its August 30,

2013 judgment in accordance with the opinion.

      It is ordered that real parties in interest, Sheffield Development Company,

Inc., CTL/Thompson Texas, LLC and Michael L. Lester, P.E., pay all costs of this

proceeding, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By ___/s/ Lee Gabriel__________________
                                          Justice Lee Gabriel